ORDER

PER CURIAM.
Interim Holdings, L.L.C. (hereinafter, “Interim”) appeals the trial court’s judgment dismissing its creditor’s bill in equity filed against Argosy Gaming Company and Floyd C. Warmann (hereinafter, “War-mann”). Interim also appeals from a declaratory judgment holding that Interim lacks standing to enforce a judgment entered against Warmann.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the motion court’s decision was supported by substantial evidence on the record, was not against the weight of the evidence, and did not erroneously declare or apply the law. McDermott v. Carnahan, 934 S.W.2d 285, 287 (Mo. banc 1996). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 84.16(b).